91 N.Y.2d 912 (1998)
The People of the State of New York, Respondent,
v.
Oscar Rodriguez, Appellant.
Court of Appeals of the State of New York.
Submitted November 17, 1997.
Decided February 19, 1998.
Motion for leave to appeal denied. The Court of Appeals restates the rule that denial of a motion for leave to appeal is not equivalent to an affirmance and has no precedential value (see, e.g., Matter of Marchant v Mead-Morrison Mfg. Co., 252 N.Y. 284, 297-298). Motion for poor person relief dismissed as academic.